Mr. JUSTICE CRAVEN, dissenting: The short majority opinion citing adult criminal cases affirms the commitment of a juvenile upon the basis of waiver imputed to the juvenile. With that I do not agree. It is my understanding that it is one of the high functions of any court to protect the interest of juveniles. We should be slow to find waiver of substantial rights by juveniles. This minor is committed for what could possibly be 5 years at the Department of Corrections for a relatively minor offense which if it had been committed by an adult would carry a maximum penalty of 364 days. That great disparity triggers the need for a reexamination of the equal-protection problem that is apparent. Thus, for the reasons set forth in my dissent in In re F.L.W. (1979), 73 Ill. App. 3d 355, 391 N.E.2d 1070, I again dissent.